UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D. C. 20549 FORM 10-Q x QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended August 31, 2013 o TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 Commission file number 333-173456 Jiu Feng Investment Hong Kong Ltd (Exact name of registrant as specified in its charter) Nevada (State or other jurisdiction of incorporation or organization) 2293 Hong Qiao Rd., Shanghai, China 200336 (Address of principal executive offices, including zip code.) + 86 21 64748888 (Registrant's telephone number, including area code) Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the Registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. YESx NO o Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-Y (§232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files). YESx NO o Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a small reporting company. See the definitions of “large accelerated filer,” “accelerated filer” and “small reporting company” in Rule 12b-2 of the Exchange Act. Large accelerated filer o Accelerated filer o Non-accelerated filer o Smaller reporting company x Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Act). Yeso No x As of October 10, 2013, there are 6,500,000 shares of common stock outstanding. All references in this Report on Form 10-Q to the terms “we”, “our”, “us”, the “Company”, “Jiu Feng” and the “Registrant” refer to Jiu Feng Investment Hong Kong Ltd unless the context indicates another meaning. JIU FENG INVESTMENT HONG KONG LTD TABLE OF CONTENTS Page PART I – FINANCIAL INFORMATION Item 1. Financial Statements 3 Item 2. Management’s Discussion and Analysis of Financial Condition and Results of Operations 4 Item 3. Quantitative and Qualitative Disclosures About Market Risk 9 Item 4. Controls and Procedures 10 PART II – OTHER INFORMATION Item 1. Legal Proceedings 11 Item 1A. Risk Factors 11 Item 2. Unregistered Sales of Equity Securities and Use of Proceeds 11 Item 3. Defaults Upon Senior Securities 11 Item 4. Mine Safety Disclosures (Not Applicable) 11 Item 5. Other Information 11 Item 6. Exhibits 12 SIGNATURES 13 2 PART I – FINANCIAL INFORMATION ITEM1. FINANCIAL STATEMENTS JIU FENG INVESTMENT HONG KONG LTD AUGUST 31, 2 Index to Financial Statements Contents Page (s) Consolidated Balance Sheets at August 31, 2013 (Unaudited) and February 28, 2013 F-1 Consolidated Statements of Operations for the Six Months Ended August 31, 2013 and 2012 (Unaudited) F-2 Consolidated Statements of Cash Flows for the Six Months Ended August 31, 2013 and 2012 (Unaudited) F-3 Notes to the Consolidated Financial Statements (Unaudited) F-4 – F-5 3 JIU FENG INVESTMENT HONG KONG LTD. BALANCE SHEETS ASSETS August 31, February 28, (Unaudited) Current Assets: Cash $ $ Total current assets Total Assets $ $ LIABILITIES AND STOCKHOLDER'S EQUITY (DEFICIT) Current Liabilities: Accounts payable and accrued liabilities $ $ Accounts payable - related party Total current liabilities Total Liabilities $ $ Commitments and Contingencies Stockholders' Equity (Deficit): Common stock, par value $0.001 per share, 75,000,000 shares authorized; 4,990,000 shares issued and outstanding $ $ Additional paid-in capital Accumulated deficit ) ) Total stockholders' equity (deficit) ) ) Total Liabilities and Stockholder's Equity (Deficit) $ $ See accompanying notes to the financial statements F-1 JIU FENG INVESTMENT HONG KONG LTD. STATEMENTS OF OPERATIONS (UNAUDITED) Three Months Three Months Six Months Six Months Ended Ended Ended Ended August 31, August 31, August 31, August 31, Revenues, net $
